   
    

Case 1:20-cr-00205-GBD Documernf U85ri git
De Cy j RPE
ERB trie ens

Thee We DG ike bt "oy
Yaad

UNITED STATES DISTRICT COURT Faroe
SOUTHERN DISTRICT OF NEW YORK Oe tee

UNITED STATES OF AMERICA,
-against- ; ORDER
ALAN SEIDEL, : 20 Crim. 205 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant’s sentencing is adjourned from July 16, 2020 to October 14, 2020 at 10:00 am.

Dated: New York, New York
July 13, 2020
SO_ ORDERED.

CFO B. DANIELS
nited States District Judge

 

 
